


110 HRES 721 EH: Recognizing the 60th anniversary of the

U.S. House of Representatives
2007-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 721
		In the House of Representatives, U.
		  S.,
		
			October 22, 2007
		
		RESOLUTION
		Recognizing the 60th anniversary of the
		  Mendez v. Westminster decision which ended segregation of Mexican and Mexican
		  American students in California schools, and for other
		  purposes.
	
	
		Whereas Mendez v. Westminster was a 1947 Federal court
			 case that challenged racial segregation in California schools;
		Whereas in its ruling, the United States Court of Appeals
			 for the Ninth Circuit, in an en banc decision, held that the segregation of
			 Mexican and Mexican American students into separate Mexican
			 schools was unconstitutional;
		Whereas on March 2, 1945, a group of Mexican-American
			 fathers (Thomas Estrada, William Guzman, Frank Palomino, and Lorenzo Ramirez),
			 led by Gonzalo Mendez on behalf of his daughter Sylvia, challenged the practice
			 of school segregation in the U.S. District Court in Los Angeles;
		Whereas the fathers claimed that their children, along
			 with 5,000 other children of Mexican and Latin descent, were
			 victims of unconstitutional discrimination by being forced to attend separate
			 Mexican schools in the Westminster, Garden Grove, Santa Ana, and
			 El Modena school districts of Orange County;
		Whereas Judge Paul J. McCormick ruled in favor of Mendez
			 and his co-plaintiffs on February 18, 1946;
		Whereas the Westminster school district appealed the
			 decision of the district court;
		Whereas when the district appealed Judge McCormick’s
			 decision, several organizations joined the appellate case as amicus curiae,
			 including the NAACP, represented by Thurgood Marshall;
		Whereas more than a year later, on April 14, 1947, the
			 Ninth Circuit Court of Appeal affirmed the district court’s ruling;
		Whereas the Ninth Circuit ruled only on the narrow grounds
			 that, although California law provided for segregation of students, it only did
			 so for children of Chinese, Japanese or Mongolian parentage and
			 did not provide for the segregation of school children because of their
			 Mexican blood,, therefore it was unlawful to segregate the Mexican
			 children;
		Whereas later in 1947, California Governor and future
			 Chief Justice of the United States Earl Warren signed into law a repeal of the
			 last remaining school segregation statutes in the California Education Code and
			 thus ended separate but equal in California schools and with it
			 school segregation;
		Whereas seven years later, Brown v. Board of Education
			 held separate but equal schools to be unconstitutional, ending
			 school segregation throughout the United States; and
		Whereas on April 14, 2007, the Mendez family celebrated
			 the 60th anniversary of the Mendez v. Westminster decision: Now, therefore, be
			 it
		
	
		that the House of Representatives—
			(1)recognizes the 60th anniversary of the
			 Mendez v. Westminster decision which ended segregation of Mexican and Mexican
			 American students in California schools;
			(2)honors the Mendez
			 family and congratulates Sylvia Mendez for her continued efforts to keep alive
			 the importance of this case and the impact it had on her future; and
			(3)encourages the
			 continued fight against school segregation and the education of the people of
			 the United States of the civil right implications of the Mendez v. Westminster
			 case.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
